In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00314-CR


                           RACHEL JOHNSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2013-438,766, Honorable John J. "Trey" McClendon, Presiding

                                    January 23, 2015

                          ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Rachel Johnson appeals her conviction for robbery. The clerk’s record

was filed on November 19, 2014. On that same day, the court reporter moved for an

extension of time to file the reporter’s record.     The motion was granted, and the

deadline was moved from November 19, 2014 to December 19, 2014. Thereafter, the

reporter once again moved for an extension, which motion was granted. The new

deadline was set as January 20, 2015. Furthermore, the court reporter was told that
failure to comply with the January 20th deadline may result in the appeal being abated.

The court reporter has now filed a third extension to file the reporter’s record.

       Accordingly, we deny the request for an extension of time to file the reporter’s

record and abate the appeal and remand the cause to the 137th District Court of

Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately determine, through hearing or otherwise:


              when the reporter’s record can reasonably be transcribed
              into written form and filed in a manner that does not further
              delay the prosecution of this appeal or have the practical
              effect of depriving the appellant of her right to appeal.


       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issue and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a

result of its resolution of the foregoing inquiry. Additionally, the district court shall then

file the supplemental clerk’s record with the clerk of this court on or before February 5,

2015. Should further time be needed by the trial court to perform these tasks, then

same must be requested before February 5, 2015.

       It is so ordered.

                                                                 Per Curiam

Do not publish.

       .




                                              2